     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 1 of 15   1
     J266COLC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    SIBYL COLON,

4                     Plaintiff,

5                v.                               16 CV 4540(VSB)(OTW)

6    NEW YORK CITY HOUSING
     AUTHORITY, et al.,
7
                      Defendants..
8
     ------------------------------x
9                                                 New York, N.Y.
                                                  February 6, 2019
10                                                11:10 a.m.

11   Before:

12                             HON. ONA T. WANG,

13                                                Magistrate Judge

14                                 APPEARANCES

15   FLORESTAL LAW FIRM
          Attorneys for Plaintiff
16   BY: MARCEL FLORESTAL

17   NEW YORK CITY HOUSING AUTHORITY
          Attorneys for Defendants
18   BY: JANE E. LIPPMAN
          J. CORBIN CARTER
19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 2 of 15    2
     J266COLC

1              (In open court; case called)

2              THE LAW CLERK:    Colon v. City of New York.

3              Counsel, please state your name for the record.

4              MR. FLORESTAL:    Mark Florestal for the plaintiff.

5              MS. LIPPMAN:    Good morning, your Honor.      Jane Lippman

6    for the New York City Housing Authority Law Department for

7    Defendants Michael Kelley and Brian Clarke.

8              MR. CARTER:    Good morning, your Honor.      John Carter

9    with Corporation Counsel for the City of New York for

10   Defendants City of New York and Melissa Mark-Viverito.

11             THE COURT:    Good morning.    Please be seated.

12             I might have explained this to you before, but if not

13   you can address me from a seated position in this discovery

14   conference.   Just make sure the court reporter can hear you.

15             We're here on some discovery issues.       Shall we talk

16   about the tax returns first?      Is someone seeking a motion to

17   compel or is someone seeking a protective order?

18             Either of you can go first.

19             MR. FLORESTAL:    I can go first, your Honor.

20             Good morning.    I apologize for not saying good morning

21   in advance.

22             Your Honor, we provided defendants with everything

23   that they requested.     We provided them with the W-2s -- the

24   relevant W-2s.    They requested a lot of unnecessary

25   documentation from us.     For example 1040s.     They are requesting


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 3 of 15    3
     J266COLC

1    for 1040s.   1040s have a slew of extraneous information that

2    they really don't need.     I think their goal is just to make

3    sure that my client mitigated her damages, which we provided

4    them with all the information, all the necessary W-2s.

5              There was one year that my client received a 1099 and

6    she filed a Schedule C and we provided them with that Schedule

7    C, too, and they have a copy of that 10909 I believe.          They are

8    requesting 1099-Rs for whatever reason.       I don't understand.

9    1099-Rs as you may know reflects distributions for pension

10   distributions.    First of all, my client is not even 59 and a

11   half so she doesn't receive 1099-Rs on a regular basis.          We

12   really don't know why they are requesting all this extraneous

13   information and we have not turned them over.

14             THE COURT:    So she has not passively turned them over?

15             MR. FLORESTAL:    Yes.

16             THE COURT:    Wait.    You said she doesn't get 1099-Rs.

17             MR. FLORESTAL:    She received one 1099-R in one year in

18   relation to some previous work that she did.        Off the top of my

19   head, I cannot recall which year that was; but she does not

20   receive 1099-Rs on a regular basis.

21             THE COURT:    Tell me about the Form 1040.

22             MR. FLORESTAL:    So the Form 1040 as you know has a

23   slew of information, but what is relevant for them is how much

24   income she had earned in that particular snapshot in time.

25             THE COURT:    Right.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 4 of 15   4
     J266COLC

1               MR. FLORESTAL:   Which we provided them with.       We

2    provided them with all of the relevant W-2s but yet they still

3    insist on receiving Form 1040s without any justification as to

4    relevance and materiality.

5               THE COURT:   I am sure I will hear some from defense

6    counsel.    So the only tax forms at issue now are 1099-Rs and

7    Form 1040s.

8               Ms. Lippman or Mr. Carter.

9               MS. LIPPMAN:   Your Honor, as Mr. Florestal correctly

10   stated, defendants are entitled to know whether and how

11   plaintiff has mitigated her damages.       I think the issue with

12   respect to the returns, the 1040s, is that we -- I was somewhat

13   confused by Mr. Florestal's statement in the joint letter that

14   there was information that was not material and then in his

15   follow-up letter on December 20th that they produced all

16   relevant Form W-2s.     So there was some ambiguity at least in my

17   mind as to what had been produced.

18              With respect to the 1099-Rs -- and by the way the

19   request for production is broader than just 1099-Rs.         It is for

20   copies of any documents related to benefits generally.

21   Defendants are entitled to this information as well.         Plaintiff

22   is claiming constructive discharge.       She was in a managerial

23   position and was entitled to something called a management

24   benefits fund.    We have not received any tax forms related to

25   distributions to that.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 5 of 15    5
     J266COLC

1              One thing I might suggest is in camera review.         I have

2    some concern there might be information not related to

3    mitigation.   We're not interested in that.

4              THE COURT:    Typically what we do is we get some form

5    of protective order entered on consent and it can be as

6    protective as attorneys eyes only or it can just be a fairly

7    simple protective order.       I am inclined to direct the

8    production of those documents pursuant to a valid Court entered

9    protective order.    So what I would like the parties to do is

10   work together on a protective order and submit it by one week

11   from today.   Submit your proposed protective order.        It does

12   not need to be filed on the docket.       And then we'll review it

13   and if it is fine, we will enter it and then you'll be directed

14   to produce the documents.

15             Okay, Mr. Florestal?

16             MR. FLORESTAL:    Yes, your Honor.

17             MS. LIPPMAN:    Sorry, your Honor.     For clarification,

18   will be that be submitted to your Honor via email?

19             THE COURT:    Yes.    Yes, to the chamber's email address.

20   We'll review it and if it is fine, we'll enter it and you'll

21   see it hit the docket at which point, Mr. Florestal, you should

22   produce documents.

23             MS. LIPPMAN:    Thank you, your Honor.

24             THE COURT:    The next issue is the physician and

25   healthcare professionals who treated plaintiff for her


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 6 of 15   6
     J266COLC

1    posttraumatic distress order and other potential disorders that

2    occurred and during her leave between 2003 and 2009.

3              I am inclined to go along with Ms. Lippman or

4    Mr. Carter.   You have to show me why you need that.        If

5    plaintiff's argument is that -- I mean, if defendants had to

6    find plaintiff as she is or where she is, I guess I am trying

7    to understand why you would need those records since they

8    predate the events in this case.

9              MS. LIPPMAN:    Your Honor, if I might address that?

10             THE COURT:    Yes.

11             MS. LIPPMAN:    I think the issue here is that the

12   complaint does allege very clearly emotional pain, emotional

13   distresses and manifestations from that.        I think the law in

14   the Second Circuit is clear, and we cited a couple of cases,

15   that where the plaintiff puts her emotional state directly at

16   issue as the plaintiff has done in this case, defendant has a

17   right to discovery of past psychotherapy records to show that

18   alleged emotional distress was caused at least in part by

19   things that happened in the past and that were not job-related.

20             Plaintiff had a very, very long worker's compensation

21   leave.   At least some component of that was for psychological

22   symptoms.   Therefore, in seeking these documents, defendants

23   are trying to get records to show that whatever plaintiff

24   alleges are her emotional distresses now may be attributed to

25   something in the past.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 7 of 15   7
     J266COLC

1              THE COURT:    This seems to fall right into the eggshell

2    plaintiff issue; right?     If she had PTSD and it was, I don't

3    know if the correct term is dormant or not, not really

4    manifesting itself until the events in this complaint, I am

5    just not understanding.     Is it that you will be trying to

6    establish a baseline or is it --

7              MS. LIPPMAN:    I think it would depend on what the

8    records show.    Without seeing the records, I couldn't

9    speculate.

10             In terms of the eggshell rule, I don't think plaintiff

11   cited any case law for the New York eggshell rule, which I am

12   not familiar with off the top of my head.        I practiced for a

13   long time in California, but I sort of know generally what he

14   means, but there is nothing cited for that.        The cases from the

15   Second Circuit that I cite don't address the eggshell rule.

16   One is from the Southern district, the Sidor case.

17             THE COURT:    Mr. Florestal.

18             MR. FLORESTAL:    As your Honor just aptly put, the

19   opposition is the eggshell rule.      You are right we did cite a

20   case in regards to the eggshell rule; but in the State of New

21   York, the rule is you take a plaintiff as you find him or her

22   past issues notwithstanding.      So we still don't see why

23   defendants would need medical records predating the incident

24   close to 10 years.

25             THE COURT:    I guess from the defendants, is this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 8 of 15   8
     J266COLC

1    really an issue about reducing or setting a ceiling on the

2    level of damages, or is it about foreclosing recovery at all?

3    It would be one thing if her treatment for her PTSD and other

4    issues was temporally closer to the events in question in the

5    complaint.    I am trying to understand where this fits into the

6    defenses.

7              MS. LIPPMAN:    The argument, your Honor, is if there is

8    some underlying condition, there was some past trauma to the

9    plaintiff that has some sort of long-term manifestation that

10   would be relevant to whether the alleged emotional distress in

11   this case is attributed to the alleged events or not.          I refer

12   your Honor to the Sidor case where the court specifically held

13   that the defense counsel has a right to inquire into

14   plaintiff's past.

15             THE COURT:    Mr. Florestal, other than the eggshell

16   plaintiff, what else do you have?

17             MR. FLORESTAL:    That's the basis, your Honor.       Nothing

18   that I am hearing here from the defendant's counsel nullifies

19   the eggshell rule.     As you intimated a little while ago, it

20   plays right into it.     There is absolutely no value in her

21   finding out whether or not an incident that happened 10 years

22   ago affected the plaintiff in 2015.       There is no value

23   whatsoever.

24             THE COURT:    Here is what I think we'll do:      As the

25   parties are working to work on a stipulated protective order


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 9 of 15    9
     J266COLC

1    governing the tax forms, I want you to meet and confer on

2    whether these medical records may be provided pursuant to the

3    protective order as well and what level of protection you might

4    need.

5              Mr. Florestal, I am very sensitive to the idea that

6    defendants find the plaintiff as she is and I am a little bit

7    concerned about the time difference between her prior treatment

8    and the events in this case particularly if her medical records

9    throughout show that it's not as if her PTSD or other disorders

10   for which she had the leave from 2003 to 2009 were continuing

11   until the events alleged in the compliant.

12             Do you know what I am saying?

13             MR. FLORESTAL:    Yes.

14             THE COURT:    So what we'll do is I would like you to

15   work together to see if you can produce those.         It does not in

16   any way foreclose your ability to make any motions to exclude

17   consideration of any of that at a later date.        Right now I am

18   not necessarily seeing it, but I also hear from Ms. Lippman

19   that if you put that in issue there might be a need or under

20   certain circumstances where some of that information might be

21   relevant.

22             So if you cannot agree by the time the 13th on whether

23   those documents can be produced under the protective order,

24   what I am going to put you on a briefing schedule.         Actually, I

25   will put you on a briefing schedule.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 10 of 15   10
     J266COLC

1              Whose motion is it?     Is it a motion to compel or a

2    motion for protective order?

3              MR. FLORESTAL:     I would think compel.

4              THE COURT:    You both know what the legal issues are

5    here.   If you are not able to agree on whether you can produce

6    the medical records under the protective order, then I will

7    have you file a three-page letters with a bit more on the law

8    simultaneously on the 20th.      If I need further briefing or

9    argument, I will make that decision after I see what you

10   submitted on the 20th.     My hope is that you can work it out.

11             Because even production of the documents isn't going

12   to foreclose you, Mr. Florestal, from making future motions to

13   have anything included or even not considered.

14             Okay?

15             MR. FLORESTAL:     Yes, your Honor.

16             THE COURT:    Anything else on discovery?

17             MS. LIPPMAN:    Yes, your Honor.

18             THE COURT:    Is it in the joint letter?

19             MS. LIPPMAN:    No, your Honor.     I think there are some

20   issues related to discovery that have arisen recently that we

21   would like to address.

22             MR. CARTER:    So, your Honor, speaking for defendant

23   Mark-Viverito who is still in the companion case, Williams,

24   these cases have been consolidated for discovery purposes and

25   the current fact discovery deadline is set for March 1st from


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 11 of 15    11
     J266COLC

1    the previous Colon schedule.

2               Ms. Mark-Viverito to still awaiting a decision from

3    Judge Broderick on a motion for reconsideration which was

4    submitted in October as to the sole remaining claim against

5    Defendant Mark-Viverito.      I guess we are still awaiting a

6    decision on that, but there was no separate discovery schedule

7    set in the Williams case.      So we're both seeking I think with

8    consent of both parties an extension of fact discovery until

9    such time as a decision comes down on that motion.          And also

10   for purposes of deposing Ms. Williams, who is a plaintiff in

11   her own action but also a witness in the Colon action, an

12   enlargement of time from this typical seven hours to

13   potentially nine hours so that all defendants can have a proper

14   amount of time to depose Ms. Williams.

15              THE COURT:    So set a deposition of Ms. Williams of

16   nine hours instead of seven; is that on consent?

17              As far as extending the deposition of Ms. Williams to

18   nine hours instead of seven; is there consent, Mr. Florestal?

19              MR. FLORESTAL:    I am inclined to oppose, your Honor,

20   because when we conduct these depositions, the City is present

21   and they have the opportunity to question whomever is being

22   deposed.    If they chose not to, it is on them.

23              MR. CARTER:    Your Honor, respectfully, we are choosing

24   to depose Ms. Williams because Ms. Williams is a claimant in

25   the suit in which we are still a defendant.         Defendant


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 12 of 15     12
     J266COLC

1    Mark-Viverito has been completely terminated from the Colon

2    case.   So with deposition of Sibyl Colon, which has already

3    occurred, there was no further questioning from the City or

4    from the Defendant Mark-Viverito.       However, with Defendant

5    Williams that will be a different case.

6              THE COURT:    Because Ms. Mark-Viverito is still a party

7    in the Williams case pending a motion for reconsideration?

8              MR. CARTER:    That's correct, your Honor.

9              THE COURT:    So I understand procedurally in the

10   Williams case, Judge Broderick's initial decision kept her in

11   the case and you moved to reconsider?

12             MR. CARTER:    That's correct.

13             THE COURT:    I am going to allow Ms. Williams'

14   deposition to go for nine hours instead of seven.         If for some

15   reason it turns out that she is not physically able to do all

16   nine hours in one sitting, then you should find a way to make

17   that amount of time work.      It does not have to be in one day if

18   there is a reason or if it is difficult for Ms. Williams to

19   manage that in her schedule.      I expect the parties to work

20   together on this and to work in good faith on this.

21             The difference between seven and nine hours, Mr.

22   Florestal, is not huge and I am hoping with efficient

23   questioning that it will be closer to seven than to nine.             I am

24   going to let this go on for now.

25             As to the fact discovery deadline of March 1st, are


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 13 of 15   13
     J266COLC

1    you seeking an extension only as to Ms. Mark-Viverito or as to

2    everyone?

3               MR. CARTER:    I believe as to everyone.

4               MS. LIPPMAN:    Your Honor, the parties are progressing

5    with discovery in the two cases which were consolidated.          I

6    deposed Ms. Colon in earlier in January.        I think the parties

7    need more time.    We eventually received some deposition notices

8    from the plaintiff.      A number of them scheduling can be an

9    issue.    I think we just need some more time.       I will also point

10   out to your Honor that the plaintiff moved for a

11   reconsideration as to the former speaker in the Colon case last

12   spring and that is also still pending.

13              THE COURT:    Okay.

14              MS. LIPPMAN:    The former speaker is not currently a

15   party in the Colon action and there was motion practice on that

16   that has been pending for quite some time.

17              THE COURT:    Ms. Mark-Viverito was kept in the Williams

18   case.    There is a motion for reconsideration by the City on

19   that one but then she was dismissed from the Colon case but

20   there is a motion for reconsideration by plaintiff on that one?

21              MR. FLORESTAL:    Yes, your Honor.

22              THE COURT:    How much time do you need?

23              MS. LIPPMAN:    Your Honor, the current deadline is

24   March 1st.    I think probably another three months will be

25   reasonable.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 14 of 15   14
     J266COLC

1              THE COURT:    Mr. Florestal?

2              MR. FLORESTAL:     I would agree, your Honor.

3              THE COURT:    June 1st is a Saturday.      Why don't we make

4    it June 3rd on consent.

5              Is there anything else anybody needs today?

6              MS. LIPPMAN:    Your Honor, I will point out with

7    respect to the scheduling order, there are other deadlines.           I

8    don't know if your Honor wants to go through them now.          I have

9    the current schedule with me.

10             THE COURT:    Okay.    I can take a look at that.

11             MR. FLORESTAL:     June 3rd all discovery must be due.

12   So that has to be pushed up.

13             THE COURT:    Wait.    Wait.   Wait a second.   I am looking

14   at the Colon schedule, which says that -- oh, I see.          All fact

15   discovery was supposed to be completed by March 1st with all

16   discovery to be completed by June 3rd; right?

17             MS. LIPPMAN:    Yes.

18             THE COURT:    All of the discovery related dates in the

19   prior order will be pushed back three months approximately.

20             MS. LIPPMAN:    Okay.

21             THE COURT:    Should we have another status conference

22   or would you rather be given a schedule for a joint status

23   letter on discovery?

24             MR. FLORESTAL:     I think a conference will be good.

25             MS. LIPPMAN:    I think a conference would be good, too.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:16-cv-04540-VSB-OTW Document 72 Filed 03/04/19 Page 15 of 15   15
     J266COLC

1              THE COURT:    We're taking the dental plan approach on

2    this case.

3              How much time would you want for the next conference?

4              MS. LIPPMAN:    Maybe May.

5              MR. FLORESTAL:     Yes.

6              THE COURT:    Okay.    You heard it from the deputy,

7    May 14th, 15th or 16th.      Do you have any preference?

8              MR. FLORESTAL:     16th.

9              THE COURT:    Does that work for you all?

10             MS. LIPPMAN:    Yes.

11             THE COURT:    May 16th 10:00 a.m.

12             Since we have a date for the next status conference, I

13   will also direct that a joint status letter indicating where

14   you are in discovery and so on be submitted to chambers one

15   week before the conference.       Of course if you have trouble

16   resolving anything else between February 20th and May, you are

17   welcome and free to write it and let me know and we can get you

18   in earlier or I can resolve things on papers as well

19             Anything else?

20             MS. LIPPMAN:    No.    Thank you very much, your Honor.

21             MR. FLORESTAL:     Thank you, your Honor.

22             THE COURT:    Thank you all.

23             One more thing.     The parties are directed to order the

24   transcript and share the costs.

25                                       o0o


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
